DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. USP 8,226,080.
	Morita discloses a sheet processing apparatus for processing a sheet, comprising:
a stack tray (29) on which a sheet is stacked;
a discharge roller pair composed of first (36) and second (35) rollers and configured to discharge a sheet onto the stack tray, the second roller being configured to be movable between a pressure contact position (Fp) to contact with the first roller and a retracting position (Wp) to separate from the first roller (see at least fig.2a,b); and
a pressure contact/separation mechanism (MS) for moving the second roller from the retracting position to the pressure contact position (see at least fig.2a,b), wherein
the pressure contact/separation mechanism changes the timing at which the second roller reaches the pressure contact position according to the type of a sheet to be discharged (see at least C23/L22-31).

5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata USP 8,690,142.
	Nagata discloses, regarding claim 1, a sheet processing apparatus for processing a sheet, comprising:
a stack tray (28) on which a sheet is stacked;
a discharge roller pair composed of first (244) and second (229) rollers and configured to discharge a sheet onto the stack tray, the second roller being configured to be movable between a pressure contact position to contact with the first roller and a retracting position to separate from the first roller (see at least C5/L9-16); and
a pressure contact/separation mechanism for moving the second roller from the retracting position to the pressure contact position (see at least C5/L9-12), wherein
the pressure contact/separation mechanism changes the timing at which the second roller reaches the pressure contact position according to the type of a sheet to be discharged (see at least C7/L35-66).
Regarding claim 2, wherein
when the sheet to be discharged is a sheet of a predetermined type, the pressure contact/separation mechanism makes a front end of the sheet pass the discharge roller pair in a state where the second roller is separated from the first roller and makes the second roller reach the pressure contact position before the sheet front end reaches the stack tray (see at least C7/L55-66), and
when the sheet to be discharged is a sheet other than the sheet of the predetermined type, the pressure contact/separation mechanism makes a front end of the sheet pass the discharge roller pair in a state where the second roller is separated from the first roller and makes the second roller reach the pressure contact position after the sheet front end reaches the stack tray (see at least C7/L35-50).
Regarding claim 3, wherein the sheet of the predetermined type is a sheet of one specified type (see at least C7/L30-34).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata USP 8,690,142 in view of Matsumoto et al. USP 6,962,331.
Nagata discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claim 5.
Matsumoto teaches wherein when the sheet to be discharged is the sheet of the predetermined type, the pressure contact/separation mechanism starts moving the second roller from the retracting position before the sheet front end reaches the discharge roller pair (see at least fig.28, C17/L61-C18/L21).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have the pressure contact/separation mechanism starts moving the second roller from the retracting position before the sheet front end reaches the discharge roller pair when the sheet to be discharged is the sheet of the predetermined type, as taught by Matsumoto, in the device of Nagata, for the purpose of preventing a sheet discharge from the discharging section from jumping and hence ensure positive backward movement of the sheet (C18/L39-43).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata USP 8,690,142.
Nagata discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the sheet of the predetermined type is an envelope having a flap part; however, Nagata does disclose the pressure contact/separation mechanism changes the timing at which the second roller reaches the pressure contact position according to the type of a sheet to be discharged (see at least C7/L35-66), wherein the sheet of the predetermined type is a sheet that is not normal paper but a special kind of paper (C7/L30-34).  Therefore, before the effective filing date, it would have been obvious to one having ordinary skill in the art to include an envelope having a flap part as a sheet of a predetermined type, since in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference (see MPEP 2143).  

Allowable Subject Matter
9.	Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sato (5,137,265) discloses, regarding claim 6, a sheet processing apparatus for processing a sheet, comprising:
a processing tray (77) for applying post-processing to a sheet;
a post-processing unit (85) disposed on one end side of the processing tray and configured to apply post-processing to a sheet located at a stapling position on the processing tray;
a conveying roller pair (76) disposed above the processing tray and configured to convey a sheet onto the processing tray;
a discharge roller pair (89,86) configured to be brought in a pressure contact state and in a separated state, the discharge roller pair being disposed on the other end side of the processing tray and configured to discharge a sheet that has been subjected to post-processing on the processing tray and a sheet from the conveying roller pair;
a stack tray (103) on which a sheet discharged by the discharge roller pair is stacked; and
a control part that executes a stapling mode (fig.7B) to apply post-processing to a sheet and then discharge the resultant sheet onto the stack tray and a non-stapling mode (fig.7A) to discharge a sheet onto the stack tray without applying post-processing to the sheet, wherein
when a sheet to be discharged in the non-stapling mode, the control part makes a front end of the sheet pass the discharge roller pair in a state where the discharge roller pair is in pressure contact state before the sheet front end reaches the stack tray (see at least fig.7A, C5/L59-C6/L22), and
in the stapling mode, the control part makes the sheet front end pass the discharge roller pair in a state where the discharge roller pair is in a separated state and brings the discharge roller pair into a pressure contact state after the sheet is conveyed onto the processing tray (see at least fig.7B, C6/L23-55).
However, the prior art of record does not fairly disclose or teach at least:
when a sheet to be discharged is a sheet of a predetermined type in the non-stapling mode, the control part makes a front end of the sheet pass the discharge roller pair in a state where the discharge roller pair is in a separated state and brings the discharge roller pair into a pressure contact state before the sheet front end reaches the stack tray,
when the sheet to be discharged is a sheet other than the sheet of the predetermined type in the non-stapling mode, the control part makes the front end of the sheet pass the discharge roller pair in a state where the discharge roller pair is in a separated state and brings the discharge roller pair into a pressure contact state after the sheet front end reaches the stack tray, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Okamoto (USP 8,439,342) discloses a sheet processing apparatus comprising a stack tray (21), a discharge roller pair (26a,b), and a pressure contact/separation mechanism that changes the timing at which the second roller reaches the pressure contact position according to a thickness of a sheet to be discharged (C13/L43-56).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/14/2022